

	

		III

		108th CONGRESS

		2d Session

		S. RES. 421

		IN THE SENATE OF THE UNITED STATES

		

			September 9, 2004

			Mr. Daschle (for

			 himself, Mr. Talent,

			 Mr. Biden, Mr.

			 Frist, Mr. Santorum,

			 Mr. McConnell, and

			 Mr. Lott) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		 Expressing outrage at the recent terrorist

		  atrocities in Beslan, Russian Federation, and condolences to the families of

		  the victims.

	

	

		Whereas on Wednesday, September 1, 2004, a group of

			 approximately 30 terrorists took control of School No. 1, located in Beslan,

			 North Ossetia, Russian Federation, and held approximately 1,200 Russians

			 hostage;

		Whereas the terrorists reportedly infiltrated the school

			 and stockpiled weapons and explosives during the ongoing renovation of the

			 school;

		Whereas the terrorists held the captives for more than 50

			 hours, and denied the captives, including the children, access to food, water,

			 and medicine;

		Whereas the terrorists rigged the school with explosives,

			 including a large bomb in the center of the gymnasium where the hostages were

			 being held, and strapped suicide bombs to themselves;

		Whereas children, parents, and teachers who attempted to

			 flee, or to assist the hostages that attempted to escape, were shot by the

			 terrorists;

		Whereas on September 3, 2004, Russian troops and the

			 Beslan hostage-takers exchanged gun fire, a bomb exploded that collapsed the

			 roof of the school, the terrorists began killing the hostages, and massive loss

			 of life ensued;

		Whereas this horrendous terrorist action left more than

			 300 people dead, many of them children, as well as hundreds more who are

			 severely wounded or unaccounted for;

		Whereas the Russian people, as a result of this and other

			 attacks in recent weeks, have experienced incredible loss and are experiencing

			 immense grief as they begin the process of burying their loved ones killed by

			 the actions of these terrorists; and

		Whereas the United States has sent medical supplies and

			 has offered its moral support to the Russian people in response to the

			 terrorist attack at School No. 1: Now, therefore, be it

		

	

		That the Senate—

			(1)condemns in the

			 strongest possible terms this despicable act;

			(2)expresses its

			 condolences to the Russian people and in particular to those families who lost

			 loved ones in the Beslan school tragedy; and

			(3)commends the

			 efforts of the United States Government to provide humanitarian and medical

			 assistance to the people of the Russian Federation.

			

